Name: Commission Regulation (EEC) No 3026/84 of 30 October 1984 extending the period of validity of Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in automatic or electronic data-processing systems
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing
 Date Published: nan

 31 . 10. 84 Official Journal of the European Communities No L 287/7 COMMISSION REGULATION (EEC) No 3026/84 of 30 October 1984 extending die period of validity of Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in automatic or electronic data ­ processing systems Whereas, however, such extension does not prejudge the date of entry into force of the rules relating to the introduction of the single document form in trade within the Community and should not prejudice the implementation of such rules ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by Regulation (EEC) No 3617/82 (2), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 2826/77 (3), as last amended by Regulation (EEC) No 2966/82 (*), is applicable until 31 December 1984 ; Whereas experience shows that there is a need to provide that the form introduced by Regulation (EEC) No 2826/77 may continue to be used after that date ; Whereas, in addition, the present stage of evolution of the automatic and electronic data-procession systems being used in the customs field is such that no revi ­ sion of the form is at present necessary ; Whereas the period of validity of Regulation (EEC) No 2826/77 should therefore be extended for two years ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 5 of Regulation (EEC) No 2826/77, '31 December 1984' is hereby replaced by '31 December 1986'. Article 2 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 38, 9 . 2. 1977, p. 1 . 0 OJ No L 382, 31 . 12. 1982, p. 6. 0 OJ No L 333, 24. 12. 1977, p. 1 . C) OJ No L 310, 6 . 11 . 1982, p. 11 .